                                          Case 5:18-cv-06720-LHK Document 167 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SEB INVESTMENT MANAGEMENT AB,                      Case No. 18-cv-06720-LHK (VKD)
                                         Individually and on Behalf of All Others
                                   9     Similarly Situated,
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                        Plaintiffs,                         PROTECTIVE ORDER
                                  10
                                                 v.                                         Re: Dkt. Nos. 155, 164
                                  11

                                  12     ALIGN TECHNOLOGY, INC., et al.,
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15          The parties initially asked the Court to resolve a dispute concerning two provisions of a

                                  16   proposed protective order governing the use of confidential information in this case. Dkt. No.

                                  17   156. The Court held a hearing on the dispute and directed the parties to confer further as to one of

                                  18   the disputed provisions. Dkt. No. 161. The parties now advise that they have reached agreement

                                  19   on a provision governing disclosure of protected material to experts. Dkt. No. 164. The Court

                                  20   will now resolve the sole remaining dispute, which concerns the handling of protected material

                                  21   during the depositions of witnesses who are not current employees, agents, experts, or consultants

                                  22   of the designating party. See Dkt. No. 155 at 3, 5-7.

                                  23          The parties’ dispute concerns section 7.2 of the Model Protective Order which specifies to

                                  24   whom a party may disclose a designating party’s confidential information. Defendants argue for a

                                  25   provision that would restrict plaintiffs’ ability to disclose defendant Align Technology, Inc.’s

                                  26   confidential information to a deposition witness who is not a current Align employee, consultant,

                                  27   expert, or agent, and who is not “the custodian, author, or recipient of a document containing the

                                  28   information or a person who otherwise possessed or knew the information.” They say that this
                                          Case 5:18-cv-06720-LHK Document 167 Filed 03/25/21 Page 2 of 3




                                   1   restriction is necessary to prevent plaintiffs from sharing Align’s confidential information with a

                                   2   deposition witness who is a former Align employee but is now a current employee or agent of one

                                   3   of Align’s competitors. Id. at 4, Ex. D-1 (sec. 7.2(i)). Plaintiffs oppose this restriction and urge

                                   4   the Court to adopt, without modification, the provision that appears as section 7.2(f) in the Model

                                   5   Protective Order. Id. at 5, Ex. LP-1 (sec. 7.2(i)). They say that there is no justification for the

                                   6   restriction defendants advocate and argue that it unduly burdens plaintiffs’ ability to obtain

                                   7   deposition testimony. Id. at 6-7. The parties’ competing proposals are:

                                   8

                                   9            Plaintiffs’ Proposal (sec. 7.2(i))            Defendants’ Proposal (sec. 7.2(i))

                                  10            [A] Receiving Party may disclose any          [A] Receiving Party may disclose any
                                                information or item designated                information or item designated
                                  11            “CONFIDENTIAL” only to: . . . ,               “CONFIDENTIAL” only to: . . . ,
                                                during their depositions, witnesses in        during their depositions, noticed or
                                  12
Northern District of California




                                                the Action to whom disclosure is              subpoenaed deponents who are current
 United States District Court




                                  13            reasonably necessary and who have             employees, agents, expert, or
                                                signed the “Acknowledgement and               consultants of the Designating Party,
                                  14            Agreement to Be Bound” (Exhibit A),           and their counsel, provided disclosure is
                                                unless otherwise agreed by the                reasonably necessary and they have
                                  15            Designating Party or ordered by the           signed the “Acknowledgement and
                                  16            Court.                                        Agreement to Be Bound” (Exhibit A).

                                  17          As a practical matter, this dispute appears to involve a circumstance that is unlikely ever to

                                  18   arise. Defendants’ principal concern is the exposure of Align’s confidential information to a

                                  19   current competitor by means of plaintiffs’ deposition of a former Align employee who is now a

                                  20   current employee of the competitor. It is difficult for the Court to imagine a situation in which it

                                  21   would be “reasonably necessary” for plaintiffs to show a confidential Align document to a fact

                                  22   witness who (a) was not a custodian, author, or recipient of the document, or (b) did not otherwise

                                  23   know or possess the information. See id. Exs. D-1 and LP-1 (agreed sec. 7.2(j)). In any event,

                                  24   defendants have not shown that the confidential information likely to be disclosed in discovery

                                  25   and used with a witness in deposition warrants the restriction Align proposes, particularly given

                                  26   that discovery will focus on events that occurred in 2018. Accordingly, the Court adopts

                                  27   plaintiffs’ proposal.

                                  28          The parties shall submit for the Court’s review and approval a proposed protective order
                                                                                          2
                                          Case 5:18-cv-06720-LHK Document 167 Filed 03/25/21 Page 3 of 3




                                   1   that includes plaintiffs’ proposal for section 7.2(i) and their agreed text for the remainder of the

                                   2   proposed order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 25, 2021

                                   5

                                   6
                                                                                                      VIRGINIA K. DEMARCHI
                                   7                                                                  United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
